36 F.3d 1094
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff Appellant,v.Sergeant ALTMAN;  Lieutenant Moody;  Lieutenant Walker;Assistant Superintendent Lee;  L. C. Phillips, Director,NCDOP;  J. Hunt, Governor;  Warden Dixon;  Mail ClerkHarris;  Sergeant Ellerbe;  Sergeant Lassiter;  DeputyWarden French;  Finesso Crouch, Defendants Appellees.
No. 94-6501.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994.Decided Oct. 5, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-94-231-CRT-BO).
Cornelius Tucker, Jr., appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tucker v. Altman, No. CA-94-231-CRT-BO (E.D.N.C. Apr. 8, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.